UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

CARLTON VOSE,
Plaintiff,

¥.

CITY OF PAWTUCKET; RICHARD J.
GOLDSTEIN, in his capacity as City
Clerk for the City of Pawtucket:
CHRISTOPHER DUPONT,
individually and in his capacity as a
police officer employed by the City of
Pawtucket; CRAIG LETOURNEAU,
individually and in his capacity as a
police officer employed by the City of
Pawtucket; JESS VENTURI,
individually and in his capacity as a
police officer employed by the City of
Pawtucket; PETER GRAHAM, in his
individual capacity; and PAUL KING
individually and in his capacity as a
police chief employed by the City of
Pawtucket,

Defendants.

C.A. No. 18-620-JJM-PAS

meee Name Ngee ee nee eee el ee ee” ee nee meee nee ieee meee ee Sime ee ee ee ee See”

 

ERRATA SHEET

This Court’s Order issued on July 19, 2019 is amended as follows:

1, The caption is amended to read “CITY OF PAWTUCKET.”

—

ohn J. McConnell, Jr.
United States District Judge

 
   

September 16, 2019

 
